DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the “pressing rod is slidably connected with one of the locking press button” (emphasis added). For examination purposes as long as the pressing rod slides with interaction of the locking press button then the elements of this limitation are met. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the “pressing rod is slidably connected with one of the locking press” (emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benes (US 2010/0282792).
Regarding claim 1, Benes discloses a thumb press button type holster, comprising a holster body (1), a waist support plate (16), and a locking mechanism (Fig. 5), wherein the holster body is a holster shell having a hollow cavity; the hollow cavity extends in a gun plug-unplug direction; the waist support plate is detachably connected to one side of the holster body; the locking mechanism is mounted on the side wall of the hollow cavity of the holster body; the locking mechanism comprises a locking protective plate (2 or 4), a locking press button (11), and a pressing assembly (Fig. 6); the locking press button is connected with the pressing assembly; and the locking press button and the pressing assembly are rotatably connected with the locking protective plate. See Figs. 1-6. 
Regarding claim 2, the pressing assembly comprises a press button (10) and a pressing rod (7, 13); one end of the pressing rod is slidably connected with one side of the locking press button; and the other end of the pressing rod is connected with the press button. See Figs. 1-6. 
Regarding claim 3, the pressing rod is hinged (at 8) to a side of the locking protective plate close to the inner wall of the holster body. See Fig. 6. 
Regarding claim 4, the locking press button is rotatably connected with the locking protective plate through a pin shaft (8), and the side surface of the locking press button is provided with a guide slot (at 20). See Figs. 5-6.  
Regarding claim 5, the end part of the pressing rod is provided with a protrusion (at 13) adapting to the guide slot. See Fig. 6. 
Regarding claim 6, the pressing rod is arc-shaped. See Fig. 6. 
Regarding claim 7, the top of the locking protective plate is provided with an adjustment piece (at 15), and one side of the adjustment piece is provided with a thumb screw (15). See Figs. 1-5. 
Regarding claim 8, a plurality of first mounting holes (at 22) are formed in the side surface of the waist protective plate; a plurality of second mounting holes (other 22) are formed in the side surface of the holster body; and the first mounting holes and the second mounting holes are correspondingly mounted through bolts (15). See Fig. 3. 
Regarding claim 9, three first mounting holes and three second mounting holes are provided respectively, and are in triangular arrangement respectively. See Figs. 1-3. 
Regarding claim 10, the inner wall of the locking protective plate close to the side of the waist support plate connected to the holster body is fixed (at least when bolts are applied). See Figs. 1-3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734